Case 8:20-cv-02225-PX-PAH-ELH Document 41 Filed 09/30/20 Page 1 of 1
Case 8:20-cv-02225-PX-PAH-ELH Document 40-1 Filed 09/30/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

NATALIA USECHE. e/ ai.,
Plaintiffs,

V. Case No. 8:20-cv-2225-PX-PAH-ELH

DONALD J. TRUMP, e¢ al.,

Defendants.

 

 

ont [PROPOSED] ORDER

Upon consideration of Defendants’ Consent Motion To Stay Responsive Deadline, and
finding good cause therefore, the Court hereby: (i) GRANTS Defendants’ motion: (ii) STAYS
Defendants’ deadline to respond to Plaintiffs’ Amended Complaint; and (iii) ORDERS that, if
the Court’s resolution of Plaintiffs’ Motion for Partial Summary Judgment or a Preliminary
Injunction does not lead to a final judgment in favor of Plaintiffs, then Defendants shall, within
14 days of the Court’s ruling on Plaintiffs’ pending motion, file either an answer or a Rule 12
motion to dismiss on issues not already resolved by the Court’s ruling.

It is so ORDERED.

This, the 30%, of \e 44 ~ _, 2020.

 

Paula Xinis
United States District Judge

 

Pamela A. Harris
United States Circuit Judge

Ellen L. Hollander |
United States District Judge (for fre
Thee Justo

Ct Cour )
